Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 17, 2016

The Court of Appeals hereby passes the following order:

A16A1576. TAMMY ULERY v. VERANDA VILLAGE APARTMENTS.

      This case originated as a dispossessory proceeding in magistrate court. The
magistrate court issued a writ of possession and ordered Tammy Ulery to pay past due
rent and costs to Veranda Village Apartments. Ulery appealed the magistrate’s court’s
decision to the state court. The state court granted judgment for Veranda Village
Apartments, and Ulery filed this direct appeal. We, however, lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Ulery was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            05/17/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.